Order granting the defendant’s motion to compel the plaintiff to amend his complaint so as to join the Travelers Insurance Company as a party plaintiff reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The Travelers Insurance Company is not a necessary party to this action since a cause of action to recover damages for a personal injury cannot be transferred and cannot be split. (Gen. A. F. & L. Assur. Corp. v. Zerbe Const. Co., 269 N. Y. 227; Dickinson v. Tysen, 125 App. Div. 735.) Hagarty, Carswell, Johnston, Adel and Close, JJ., concur.